      Case 4:20-cv-04567-HSG Document 21 Filed 02/23/21 Page 1 of 6




 1
 2 LABATON SUCHAROW LLP                  LOWENSTEIN SANDLER LLP
   Thomas A. Dubbs (pro hac vice)        Michael S. Etkin (pro hac vice)
 3 Carol C. Villegas (pro hac vice)      Andrew Behlmann (pro hac vice)
   Jeffrey A. Dubbin (SBN 287199)        One Lowenstein Drive
 4 140 Broadway                          Roseland, NJ 07068
   New York, NY 10005                    973-597-2500
 5 212-907-0700                          metkin@lowenstein.com
   tdubbs@labaton.com                    abehlmann@lowenstein.com
 6 cvillegas@labaton.com
   jdubbin@labaton.com                   MICHELSON LAW GROUP
 7                                       Randy Michelson (SBN 114095)
   Lead Counsel for Securities Lead      220 Montgomery Street, Suite 2100
 8 Plaintiff-Appellant PERA and the      San Francisco, CA 94104
   Class                                 415-512-8600
 9                                       randy.michelson@michelsonlawgroup.com
   [Additional counsel listed in
10 signature block]
                                         Bankruptcy Counsel for Securities Lead
11                                       Plaintiff-Appellant PERA and the Class
12                          UNITED STATES DISTRICT COURT
13                         NORTHERN DISTRICT OF CALIFORNIA
14                                OAKLAND DIVISION
15
16
                                               No. 20-CV-04567 HSG
17
                                               STIPULATION AND
18                                             ORDER ENLARGING TIME
   In re: PG&E CORPORATION and                 TO FILE SECURITIES
19 PACIFIC GAS AND ELECTRIC                    PLAINTIFFS-APPELLANTS’
   COMPANY,                                    BRIEF IN OPPOSITION TO
20                                             THE TCC’S MOTION TO
                      Debtors.                 DISMISS
21
                                               On Appeal from the United States
22                                             Bankruptcy Court for the Northern
                                               District of California, Chapter 11
23                                             Case No. 19-30088 (DM) (Lead
                                               Case) (Jointly Administered)
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 21 Filed 02/23/21 Page 2 of 6




 1          WHEREAS:
 2          Public Employees Retirement Association of New Mexico (“PERA”), York
 3 County on behalf of the County of York Retirement Fund, City of Warren Police
 4 and Fire Retirement System, and Mid-Jersey Trucking Industry & Local No. 701
 5 Pension Fund (collectively, “Securities Plaintiffs-Appellants” or “Securities
 6 Plaintiffs”), commenced this bankruptcy appeal on July 2, 2020;
 7          On September 3, 2020, Securities Plaintiffs filed a principal brief together
 8 with a multi-volume appendix (ECF Nos. 4-10);
 9          On October 5, 2020, Reorganized Debtors-Appellees PG&E Corporation
10 and Pacific Gas and Electric Company (together, “PG&E”) filed a brief and an
11 appendix (ECF No. 14);
12          On October 5, 2020, Appellee Official Committee of Tort Claimants
13 (“TCC”) filed a brief and an appendix (ECF Nos. 12-13);
14          On October 26, 2020, Securities Plaintiffs filed a reply brief in further
15 support of this appeal (ECF No. 18);
16          On February 16, 2021, Appellee TCC filed a motion to dismiss the appeal
17 (ECF No. 19, the “TCC’s Motion to Dismiss”);
18          Pursuant to Bankruptcy Rule 8013(a)(3)(A), Securities Plaintiffs currently
19 have until February 23, 2021 to file a brief in opposition to the TCC’s Motion to
20 Dismiss;
21          The TCC’s Motion to Dismiss is noticed to be heard not until Thursday,
22 May 13, 2021, at 2:00 p.m;
23          This is the second request for an enlargement of time in this appeal; and
24          Securities Plaintiffs believe the requested enlargement of time will have a
25 negligible, if any, impact on the timeframe for the resolution of this appeal in light
26 of the TCC’s Motion to Dismiss hearing date being just under three months away;
27          IT IS HEREBY STIPULATED AND AGREED, by and among Securities
28 Plaintiffs-Appellants and Appellee TCC, through their counsel of record, that:

     STIP. & PROPOSED ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 21 Filed 02/23/21 Page 3 of 6




1            1.     Securities Plaintiffs-Appellants shall have an additional fourteen (14)
2 days, through and including March 9, 2021, to file their brief in opposition to the
3 TCC’s motion to dismiss.
4            2.     Appellee TCC shall have seven (7) days, through and including
5 March 16, 2021, to file their reply brief.
6
7 Dated: February 22, 2021                    Respectfully submitted,
8                                             LABATON SUCHAROW LLP
9                                      By:    /s/ Thomas A. Dubbs
                                              Thomas A. Dubbs (pro hac vice)
10                                            Carol C. Villegas (pro hac vice)
                                              Jeffrey A. Dubbin (SBN 287199)
11                                            140 Broadway
                                              New York, NY 10005
12                                            212-907-0700
                                              tdubbs@labaton.com
13                                            cvillegas@labaton.com
                                              jdubbin@labaton.com
14
                                              Lead Counsel for Securities Lead
15                                            Plaintiff-Appellant PERA and the Class
16                                            MICHELSON LAW GROUP
                                              Randy Michelson (SBN 114095)
17                                            220 Montgomery Street, Suite 2100
                                              San Francisco, CA 94104
18                                            415-512-8600
                                              randy.michelson@michelsonlawgroup.com
19
20
21
22
23
24
25
26
27
28

     STIP. & PROPOSED ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 21 Filed 02/23/21 Page 4 of 6




1                                       LOWENSTEIN SANDLER LLP
                                        Michael S. Etkin (pro hac vice)
2                                       Andrew Behlmann (pro hac vice)
                                        One Lowenstein Drive
3                                       Roseland, NJ 07068
                                        973-597-2500
4                                       metkin@lowenstein.com
                                        abehlmann@lowenstein.com
5
                                        Bankruptcy Counsel for Securities Lead
6                                       Plaintiff-Appellant PERA and the Class
7                                       WAGSTAFFE, VON LOEWENFELDT,
                                          BUSCH & RADWICK, LLP
8                                       James M. Wagstaffe (SBN 95535)
                                        Frank Busch (SBN 258288)
9                                       100 Pine Street, Suite 725
                                        San Francisco, CA 94111
10                                      415-357-8900
                                        wagstaffe@wvbrlaw.com
11                                      busch@wvbrlaw.com
12                                      Liaison Counsel for the Class
13                                      ROBBINS GELLER RUDMAN
                                          & DOWD LLP
14                                      Darren J. Robbins (SBN 168593)
                                        Brian E. Cochran (SBN 286202)
15                                      655 West Broadway, Suite 1900
                                        San Diego, CA 92101
16                                      619-231-1058
                                        darrenr@rgrdlaw.com
17                                      bcochran@rgrdlaw.com
18                                      ROBBINS GELLER RUDMAN
                                          & DOWD LLP
19                                      Willow E. Radcliffe (SBN 200089)
                                        Kenneth J. Black (SBN 291871)
20                                      Post Montgomery Center
                                        One Montgomery Street, Suite 1800
21                                      San Francisco, CA 94104
                                        415-288-4545
22                                      willowr@rgrdlaw.com
                                        kennyb@rgrdlaw.com
23
                                        Counsel for Securities Act
24                                      Plaintiffs-Appellants
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 21 Filed 02/23/21 Page 5 of 6




1                                       VANOVERBEKE, MICHAUD
                                          & TIMMONY, P.C.
2                                       Thomas C. Michaud
                                        79 Alfred Street
3                                       Detroit, MI 48201
                                        313-578-1200
4                                       tmichaud@vmtlaw.com
5                                       Additional Counsel for Securities
                                        Act Plaintiffs-Appellants
6
7
8 Dated: February 22, 2021              BAKER & HOSTETLER LLP
9                                 By:   /s/ David J. Richardson
                                        Robert Julian
10                                      Kimberly Morris
                                        David J. Richardson
11                                      Lauren T. Attard
                                        Transamerica Pyramid Center
12                                      600 Montgomery Street, Suite 3100
                                        San Francisco, CA 94111
13                                      415-659-2600
                                        rjulian@bakerlaw.com
14                                      kmorris@bakerlaw.com
                                        drichardson@bakerlaw.com
15                                      lattard@bakerlaw.com
16                                      Attorneys for Appellee Official
                                        Committee of Tort Claimants
17
18
19
20
21
22
23
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
       Case 4:20-cv-04567-HSG Document 21 Filed 02/23/21 Page 6 of 6




1                                    E-Filing Attestation
2           I am the ECF user whose user ID and password were utilized to file this
3 document. Pursuant to Civil Local Rule 5-1(i)(3), I attest that I obtained the
4 concurrence in the filing of this document from each of the other signatories above.
5
                                                  /s/ Thomas A. Dubbs
6                                                     Thomas A. Dubbs
7
8           PURSUANT TO STIPULATION, IT IS SO
9
     ORDERED. Dated: February 23, 2021
10
11
12                                      HON. HAYWOOD S. GILLIAM, JR.
13                                      UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIP. & ORDER
     NO. 20-CV-04567 HSG
